Opinion to issue August 31, 2005 











In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-04-01016-CR

____________

MICHAEL ANTHONY ANZALDUA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 966910 



 
MEMORANDUM  OPINION
               Appellant, Michael Anthony Anzaldua, pleaded guilty to a jury to the
offense of murder.  The jury found appellant guilty and assessed his punishment at
confinement for 40 years.   We affirm the judgment as so modified.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  
               We have carefully reviewed the record and counsel’s brief.  We find no
reversible error in the record, and agree that the appeal is without merit.  
                During this Court’s  review of the record, an obvious clerical error in the
trial court’s judgment and sentence was found.  The Judgment and Sentence signed
by the trial court, states “Plea: Not Guilty”.  The trial court’s docket sheet and the
court  reporter’s transcript reflect that the appellant entered a plea of “guilty” at the
time he was arraigned in the presence of the jury.               “An appellate court has the power to correct and reform a trial court
judgment ‘to make the record speak the truth when it has the necessary data and
information to do so . . . .’” Nolan v. State, 39 S.W.3d 697, 698 (Tex. App—Houston
[1st Dist.] 2001, no pet.) (citing Asberry v. State, 813 S.W.2d 526,  529-31 (Tex.
App.—Dallas 1991, pet’ref);  see  Tex. R. App. P.  43.2(b).  
               Therefore, we find that the judgment and sentence of the trial court,
incorrectly stated that appellant’s plea to the indictment was "not guilty". 
Accordingly, we modify the judgment of the trial in cause number 966910  to reflect
that appellant, Michael Anthony Anzaldua, pleaded “guilty”, and we affirm the
judgment as so modified.
                We grant counsel’s motion to withdraw.
 See Stephens v. State, 35
S.W.3d 770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).